DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, last line, delete “the target” and insert --a target--;
In claim 21 line 3, delete “a target” and insert --a docking target--, line 9 delete “the target” and insert --a target--;
In claim 22 last line, delete “the target” and insert --a target--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-25, the prior art fails to teach locating a machine vision system or method by locating a docking target with respect to a first object, wherein the docking target comprises a plurality of concentric facets having a common optical axis, wherein at least first and second facets comprise first and second imageable characteristics, respectively, wherein at least one of the first and second imageable characteristics encodes a parallax disparity when the docking target is viewed from a perspective that is different from a desired perspective, and wherein at least one of the first and second imageable characteristics encodes a distance disparity when a target is viewed from a perspective that is at a different distance from the docking target than a desired distance as claimed in independent claims 1 and 21-22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cook et al. (US 6078036) teaches a laser soft docking system having an annular ring 30 but fails to teach the allowable subject matter above.
Hughes (US 5745545) and Spanswick (US 4638814) teach alignment system with applicators but fails to teach the allowable subject matter above.
Jager (US 20120163551) teaches a mobile x-ray unit with an applicator but fails to teach the allowable subject matter above.
Ciresianu et al. (US 20190314645) teaches radio-therapy system but fails to teach the allowable subject matter above.
Bourn et al. (US 6554452) teaches a machine vision ring reflector but fails to teach the allowable subject matter above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HOON K SONG/Primary Examiner, Art Unit 2884